The disclosure is objected to because of the following informalities:  In paragraph 0029, second line, “100s” is not believed to be shown in the drawings.  In paragraph 0030, the third line lacks proper grammatical syntax.  In paragraphs 0035-0036, reference characters 14’, 15’, 16’, and 17b’ are not present in the drawings.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surry, US 1,484,913, which discloses a prosthetic digit comprising an anchor configured to interface with spring mounting socket 57 and coupled to a base for affixation to cross head 50 (Figure 1; page 2, lines 78-81), a first elongate linkage 22 indirectly pivotable with respect to the base by virtue of hinge 24 (Figure 4; page 2, lines 5-6) and including rack teeth at 25 (page 2, lines 10-13), and a longitudinally overlapping second elongate linkage 22 indirectly pivotable with respect to the base and pinned to a pawl 26 having a distal nose abutting the rack teeth in an engaged position (Figure 4; page 2, lines 13-21; page 3, lines 5-16).  Regarding claim 5, biasing member 55 rotationally urges distal and proximal ends of second (distal) linkage 22 toward a distal end of first (proximal) linkage 22 (page 2, lines 2-10 and 103-119).  Regarding claims 7-8, the detent member of a branch cord 73 engages an inner concave surface of a pawl 26 opening to hold the pawl in a disengaged position (Figures 1 and 4; page 3, lines 26-50); the limitation on line 3 of instant claim 8 is deemed to be optional (“one of” on line 2).  Regarding .
Claims 2-4, 6, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-23 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FR 2 277 569:			Figures 6-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774